Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
The application has been amended as follows:
In the claims: 
Please, renumber last claim as claim number “8” so that all claims are consecutively numbered.    
Reasons for Allowance
Claims 1-8 are allowed.  Foregoing claims are allowable since the prior art of record does not teach the claimed light emitting module comprising a plurality of light-transmissive members each disposed in a first recess in a respective one of a plurality of unit regions so as to cover at least a portion of each of lateral surfaces of a corresponding one of a plurality of light sources, wherein: a plurality of unit regions include at least one first unit region, and in the at least one first unit region, an upper surface of the light-transmissive member forms a first depression that extends toward a bottom of the first recess in combination with other features of the claim.  Dependent claims are allowable since they depend on allowed independent claim.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vip Patel whose telephone number is (571) 272-2458.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     /Vip Patel/
Primary Examiner
     									   Art Unit 2879